DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application AU2017901251 filed in Australia on April 6, 2017. The USPTO normally obtains a copy of the priority document in a national stage application. However, the priority document was not in the electronic file. Accordingly, the examiner has obtained a copy of the priority document and placed it in the electronic file.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it appears to be the last page of Applicant’s Specification, and the ostensible Abstract of priority document WO 2018/184066 (labelled Specification in the File Wrapper) contains reference numerals the must be removed.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Additional limitations which are being interpreted under 35 USC 112(f) may be listed here at the examiner's discretion for clarity of the examiner's claim interpretation: sensing means in claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by WU (CN103317590).
Regarding claim 1, WU discloses an apparatus for producing a three-dimensional object by spray deposition (Abstract; p. 1, paragraph 2; p. 4; FIG. 1 below); having: 
a first line arranged to channel a flow of spray material entrained in a carrier gas to a nozzle (a first flow); a second line arranged to channel a flow of gas to the nozzle (a second flow) (first and second lines with respective first and second flows shown above in FIG. 1 of WU below); 
a spray nozzle (6); 
the apparatus being such that pressure and temperature parameters of the first flow are controlled in real time, but for the second flow these parameters are not controlled in real time, and wherein the two flows merge (6) to cause spray material to be propelled from the nozzle to a substrate to create a three-dimensional object. 
    PNG
    media_image1.png
    460
    845
    media_image1.png
    Greyscale

Examiner notes that the only structure required by the claimed “first line” is one considered capable of controlling the pressure and temperature of the supply in real time. The desired pressure and temperature of the first line can be controlled, for example, by a measured release of air or gas from a tank in real time at the desired pressure and temperature. Controlling in real time does not require any structure. The apparatus is not limited to the particular manner of using but is only limited to the structure implied thereby. MPEP § 2114. Here, WU discloses a first line that is capable of controlling pressure and temperature in real time as shown above.
Regarding claim 2, WU discloses wherein the first line comprises sensing means for sensing gas flow parameters in the first line (e.g., adjusting pressure and control powder feeding speed require a sensing means, p.4, paragraph 14-15). 
Regarding claim 3, WU discloses wherein the first line comprises a spray material feeder for feeding spray material to gas moving through the first line (powder feeder 4-1, p. 4). 
Regarding claim 6, WU discloses wherein the first and second lines receive gas from a common reservoir (gas tank 5, paragraphs 5, 14, and 15, p. 4). 
Regarding claim 8, WU discloses wherein the gas in each case comprises compressed air (compressed air at 0.3 MPa (2.96 atm), and therefore compressed air, paragraph 5, p. 3; paragraphs 14-15, p. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU as applied to claim 1 above, and further in view of WIDENER et al. (US 2014/0117109).
Regarding claim 4, WU does not expressly teach pressure and temperature sensors for gas in the first line and these communicate readings to an electronic controller which, in response to the readings, causes adjustments to the pressure and temperature of the gas in the first line to provide the spray material with desired spray characteristics as it leaves the nozzle. However, WIDENER teaches pressure and temperature sensors for gas in the first line and these communicate readings to an electronic controller which, in response to the readings, causes adjustments to the pressure and temperature of the gas in the first line to provide the spray material with desired spray characteristics as it leaves the nozzle (controller 402 as pressure and temperature controllers, [0034]-[0041]; FIGS. 4-6; see also, e.g., pressure and temperature sensors 454, 456. Examiner also notes that WIDENER expressly teaches that temperature of a gas may be adjusted by monitoring the pressure (e.g., Ideal Gas Law PV=nRT), [0038]). The references as combined are related in the field of additive manufacturing using cold spray deposition. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to control the temperature and pressure of the flow line in order to uniformly coat the powder on a substrate as desired by WIDENER ([0034]-[0041]).
Regarding claim 5, WU teaches wherein the controller controls the amount of spray material fed into gas moving through the first line (numerical control program innately requires a controller, paragraph 14-15, p. 4). 

Claims 7 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over WU as applied to claim 1 above, and further in view of KIM (U.S. Pat. No. 9,139,912).
Regarding claim 7, WU does not expressly teach wherein there is a filter which filters gas prior to it entering the reservoir. However, KIM teaches wherein there is a filter which filters gas prior to it entering the reservoir (filtering and drying prior to entering the storage unit, col. 29, ll. 34-55). The references as combined are related in the field of additive manufacturing using cold spray deposition. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to filter the gas in order to remove impurities from the air as desired by KIM (col. 29, ll. 34-50). 
Regarding claim 9, WU does not expressly teach wherein the compressed air is run through a dehumidifier prior to entering the first and second lines. However, KIM teaches wherein the compressed air is run through a dehumidifier prior to entering the first and second lines (filtering and drying prior to entering the storage unit, col. 29, ll. 34-55). The references as combined are related in the field of additive manufacturing using cold spray deposition. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to dehumidify the gas in order to remove impurities from the air as desired by KIM (col. 29, ll. 34-55).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU as applied to claim 1 above, and further in view of WIDENER et al. and KIM et al.
Regarding claim 10, WU teaches wherein:
a) the first line comprises a spray material feeder for feeding spray material to gas moving through the first line (first and second lines with respective first and second flows shown above in FIG. 1 of WU);  
c) the controller controls the amount of spray material fed into gas moving through the first line (numerical control program inherently requires a controller, paragraph 14-15, p. 4); 
d) there is a common reservoir from which the first and second lines receive gas (gas tank 5, paragraphs 5, 14, and 15, p. 4); and
f) the gas in each case comprises compressed air (0.3 MPa is 2.96 atm, and therefore compressed air, paragraph 5, p. 3; paragraphs 14-15, p. 4).
WU does not expressly teach the following limitations:
b) there are pressure and temperature sensors for gas in the first line, and these communicate readings to an electronic controller which, in response to the readings, causes adjustments to the pressure and temperature of the gas in the first line to provide the spray material with desired spray characteristics as it leaves the nozzle; 
e) there is a filter which filters gas prior to it entering the reservoir; and
g) the compressed air is run through a dehumidifier prior to entering the first and second lines. 
However, WIDENER teaches that b) there are pressure and temperature sensors for gas in the first line, and these communicate readings to an electronic controller which, in response to the readings, causes adjustments to the pressure and temperature of the gas in the first line to provide the spray material with desired spray characteristics as it leaves the nozzle (controller 402 as pressure and temperature controllers, [0034]-[0041]; FIGS. 4-6; see also, e.g., pressure and temperature sensors 454, 456. Examiner also notes that WIDENER expressly teaches that temperature of a gas may be adjusted by monitoring the pressure (e.g., Ideal Gas Law PV=nRT), [0038]). The references as combined are related in the field of additive manufacturing using cold spray deposition. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to control the temperature and pressure of the flow line in order to uniformly coat the powder on a substrate as desired by WIDENER ([0034]-[0041]).
Moreover, KIM teaches wherein e) there is a filter which filters gas prior to it entering the reservoir, and wherein g) the compressed air is run through a dehumidifier prior to entering the first and second lines (filtering and drying prior to entering the storage unit, col. 29, ll. 34-55). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to filter and dehumidify (dry) the gas in order to remove impurities from the air as desired by KIM (col. 29, ll. 34-55).
Regarding claim 11, WU does not expressly teach wherein the nozzle is a converging-diverging nozzle arranged to receive air entrained with spray material and to transform that air in terms of increasing its velocity, lowering its pressure and lowering its temperature. However, KIM teaches a de-laval nozzle (col. 30, ll. 44-48) – i.e., a type of converging-diverging nozzle arranged to receive air entrained with spray material and to transform that air in terms of increasing its velocity, lowering its pressure and lowering its temperature. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the nozzle of WU to include a de Laval-type nozzle in order to improve the quality of coating a substrate as desired by KIM (col. 30, ll. 44-48)
Regarding claim 12, WIDENER teaches a heater arranged to heat the second flow (heat source 424, [0038]; FIG. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the second flow line to include a heater in order to control desired flow rate, temperature, and operability as desired by WIDENER.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maggiore shows several methods of controlling powder feed amounts for spray deposition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner
Art Unit 1745

/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745